Citation Nr: 1135386	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-42 107	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1976 to April 1982. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder has not been shown to be related to active service.

2.  The Veteran's low back disorder has not been shown to be related to active service. 


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  .  The Veteran's low back disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated February 2009 and April 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

With regard to entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran has not been afforded a VA examination in support of that claim.  In the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has considered whether a VA examination with regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is necessary for proper adjudication, but has determined that the Veteran has not met the threshold for an examination.  There is no evidence whatsoever that the Veteran had any symptoms of or treatment for an acquired psychiatric disorder during service and the Veteran has not provided any evidence, medical or otherwise, linking any currently diagnosed psychiatric disorder to his time in service.  

With regard to the Veteran's claim of entitlement to service connection for a low back disorder, the Board notes that he was afforded a VA examination in support of that claim during the pendency of the appeal.  The report from that examination reflects that the examiner reviewed the Veteran's medical record, recorded his current complaints, conducted an appropriate physical examination, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist for both issues.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a low back disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Generally, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The relevant evidence of record on this issue includes service treatment records, VA treatment records, private treatment records and both written and oral statements from the Veteran.  

The Veteran's service treatment records are entirely negative for any findings or treatment associated with an acquired psychiatric disorder.  In addition, the Veteran's separation examination shows that the Veteran indicated that he did not have and had never had trouble sleeping, depression or excessive worry, loss of memory or amnesia or nervous trouble of any sort.

In addition, post-service treatment records show no evidence of complaints, treatment or diagnoses regarding any type of mental health problem until January 1990, at which point VA treatment records indicate that the Veteran was treated for substance abuse.  Those records also indicate that the Veteran reported having no past psychiatric problems.  Subsequent VA treatment records indicate continued substance abuse problems.  VA treatment records from January 2006 indicate that the Veteran reported having had anger problems for about four years.  At that time the Veteran also denied any other history of mental illness.  The treating physician diagnosed the Veteran with depression not otherwise specified.  Additional VA treatment records show a diagnosis of major depressive disorder.  None of those records relate the Veteran's psychiatric disorder to the Veteran's active service.  

In addition, June 2010 treatment records from the Department of Health and Human Services Welfare Division indicate a diagnosis of depressive disorder not otherwise specified.  

In October 2010 the Veteran testified at a hearing before a Decision Review Officer.  During that hearing the Veteran appears to indicate that he was sent to the doctor for depression in 1977. 

After a thorough review of the evidence the Board concludes that entitlement to service connection for an acquired psychiatric disorder is not warranted.  There is no indication that the Veteran had any symptoms of or was treated for an acquired psychiatric disorder at any time during service or for many years thereafter.  In fact, the Veteran denied having any symptoms of a psychiatric problem in his separation questionnaire and denied having a history of mental health problems prior to his treatment for substance abuse in 1990. 

A claimant is responsible for supporting a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit medical evidence demonstrating both the presence of an acquired psychiatric disorder and of a nexus or relationship between that condition and service.  The Veteran has presented no evidence of any link between his acquired psychiatric disorder and any incident of service beyond his own unsupported statements and directly contradicted.  The Board notes that a veteran is competent to provide evidence about symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Although the Veteran is certainly capable of providing competent statements regarding his in-service and post-service experiences, the Board does not find his statement about having been treated for depression in service to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  As set forth above, the Veteran's service treatment records, which appear to be complete, do not document any evidence or symptomatology of an acquired psychiatric disorder.  In fact, those records show that the Veteran was seen on numerous occasions, yet on none of these occasions did the Veteran ever mention having any psychiatric or mental health problems.  Moreover, the Veteran affirmatively denied having any such symptoms in his separation questionnaire and during post-service treatment dating back to 1990.  Quite simply, these records contradict the Veteran's single assertion of having been treated in service, made in the context of a claim for monetary benefits.  For these reasons, the Board finds that the Veteran's recent statement is not credible, and that the most probative evidence shows that the Veteran did not have an acquired psychiatric disorder until years after his period of active duty.  

The Board has, as noted above, considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim on this issue.  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In the instant case, examination pertaining to the Veteran's acquired psychiatric disorder is not necessary because it is not established that the Veteran incurred any disease or injury in service that might be related to his current disability.

In the absence of any credible evidence relating the Veteran's current acquired psychiatric disorder to events in service or evidence showing that he has had an acquired psychiatric disorder dating back to his period of service, the claim for service connection must be denied.  

In conclusion, the most persuasive and probative evidence of record fails to demonstrate that the Veteran's acquired psychiatric disorder began during active service or is causally related to any incident of active service.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


Low Back Disorder

The Veteran has also claimed entitlement to service connection for a low back disorder.  As noted, to prove service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The relevant evidence of record includes service treatment records, VA treatment records, a VA examination report and both written and oral statements from the Veteran.  

The Veteran's service treatment records indicate that he complained of intermittent low back pain in March 1977 and muscle strain was diagnosed.  Records also indicate that the Veteran reinjured his low back in August 1977 by lifting an object.  He was placed on profile and treated with muscle relaxants.  

VA treatment records dating back to 1991 indicate that the Veteran was treated for numerous complaints, but post-service VA treatment records are negative for any complaints, findings or diagnoses related to the Veteran's low back until May 2004, at which time the Veteran reported having right side back pain.  The Veteran stated that he was reaching down to pick something up from the floor when he felt a sharp pain in his right low back.  The Veteran stated that he had no history of similar symptoms.  VA treatment records from February 2006 indicate that the Veteran had another incident involving his back when he reached down to open his garage door.  This time the Veteran stated that the pain was sharp and aching and located on the lower left side of his back.  The examiner diagnosed low back pain and prescribed several medications.  VA treatment records from October 2008 indicate that the Veteran denied having any back pain at that time.  

In July 2009 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported that he had low back pain while he was in basic training in March 1977 and reinjured his back in August 1977.  The Veteran stated that he currently has back pain on prolonged sitting and occasionally from bending.  The examiner conducted a thorough physical examination.  The examiner also reviewed x-rays from October 2008.  He diagnosed degenerative joint disease of the back and stated that this condition was not caused by or a result of the Veteran's low back pain due to muscle strain in service.  The examiner explained that the Veteran did not have any chronic low back pain since his early complaint in 1977 and that the Veteran current low back pain is consistent with degenerative joint disease, which is attributable to the progression of his age.  

In October 2010 the Veteran testified at a hearing before a Decision Review Officer.  During that hearing the Veteran stated that his service treatment records clearly indicate that he injured his back in service and that he simply self-medicated after being released from active service.  In his October 2010 Substantive Appeal (VA Form 9) the Veteran reiterated these statements, insisting that low back strain was diagnosed in service and that he was sure that his current degenerative joint disease was caused by this injury.  

After a thorough review of all of the evidence of record, the Board finds that service connection for a low back disorder is not warranted.  First, there is no evidence of arthritis in service or within one year of his separation.  The first evidence of arthritis is the July 2009 VA examination report.  

Further, the Board places the greatest probative value on the July 2009 VA examination report, which indicates that the Veteran's current low back disability is not related to his back injuries in service.  This report addresses all of the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  It contains a thorough review, is based on a comprehensive examination and concludes with a well-reasoned medical opinion by a physician.  

In contrast, the sole evidence supporting the Veteran's assertion that his current low back disorder is related to his in-service back injury consists of his own statements.  The Veteran has clearly expressed his belief that his current low back disorder is related to service and the Board does not doubt his sincerity.  The Board, however, finds that the Veteran, although competent to allege continuous back pain symptomatology, is not credible when making those allegations.  Once again, the Veteran did not make those allegations until potential monetary benefits were at stake.  Further, he is not competent to opine that his degenerative joint disease could have been caused by his in-service muscle strain.  In sum, the Veteran's not credible lay report is outweighed by the other evidence of record, including the July 2009 VA examination report, which indicates that the Veteran's degenerative joint disease is not related to service.  

The most persuasive and probative evidence of record fails to demonstrate that the Veteran's low back disorder began during active service or is causally related to any incident of active service.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


